DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed 4/13/2022.

Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Election/Restrictions
In the response from applicant on the restriction requirement on 3/18/2022, applicant agrees to withdraw inventions of group 1 (claims 1-14), group 3 (claims 28-29) and group 4 (claim 30);  and elects group 2 (claims 15-27). Hence Claims 1-14 and 28-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/13/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 15, the term of “a first waveform generator configured to apply a first radio frequency (RF) tone to activate the first transducer to generate a first acoustic wave in the first channel, wherein a portion of the first acoustic wave interacts with the second channel to cause a crosstalk effect on the second channel” (line 7-10) is vague and renders the claims indefinite. The claim cites limitation (a) that “to activate the first transducer to generate a first acoustic wave in the first channel”, ---indicating that the first acoustic wave is limited in the first channel. The claim also cites limitation (b) that “a portion of the first acoustic wave interacts with the second channel”, --- indicating that a portion of  first acoustic wave is in the second channel. Hence limitation (a) and limitation (b) are not consistent. Appears that the first waveform generator to generate a first acoustic wave not only in the first channel but also in the second channel, which resulting a crosstalk in the second channel.

Claims 16-27 are rejected as containing the deficiencies of claim 15 through their dependency from claim 15.

Claim 23 has same undefined issue (in line 5-7) as that of claim 15.
Claims 24 is rejected as containing the deficiencies of claim 23 through its dependency from claim 23.

Therefore proper amendments are required in order to clarify the scopes of the claims and overcome the rejections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Morse et al (US 9958710) in a view of Mizutori et al “Demonstratio11 of Four-wave-mixing induced Crosstalk Cancellation in 10-Gbit/s Phase Locked Multi-carrier Transmission”; 2013 18th Opto-Electronics and Communications Conference held jointly with 2013 International Conference on Photonics in Switching (OE CC/PS).

Regarding claim 15, Morse teaches a multi-channel acousto-optic modulator (AOM) system (abstract; figs. 1-2), comprising: 

an AOM crystal (fig. 2, 133--AO medium; col. 4, line 5, The acousto-optic medium 133 may include a piezoelectric transducer and bulk acousto-optic medium (e.g., silica, quartz, glass, etc.));
 
a first transducer disposed over the AOM crystal and associated with a first channel of the multi-channel AOM system; 
a second transducer disposed over the AOM crystal and associated with a second channel of the multi-channel AOM system;
(fig. 2, 132--multi-channel AOM; 134—respective phased array transducer electrodes; 246, 254--light beams from respective channels; --four channels in the 132);
 
a first waveform generator configured to apply a first radio frequency (RF) tone to activate the first transducer to generate a first acoustic wave in the first channel (fig. 2, a 1st of 136, a 1st of 134 and a 1st of 246/254; col. 4, line 10-25, a plurality of RF drivers 136 each configured to generate the requisite RF drive signals for their respective phased array transducer electrodes 134), wherein a portion of the first acoustic wave interacts with the second channel to cause a crosstalk effect on the second channel (col. 3, line 33-43, inter-channel acoustic crosstalk is a major source of data dependent variation in the modulated optical beam intensity); and 
a second waveform generator configured to apply a second RF tone to activate the second transducer to generate a second acoustic wave in the second channel (fig. 2, a 2nd of 136, a 2nd of 134 and a 2nd of 246/254).

But Morse does not specifically disclose that wherein the second acoustic wave reduces or eliminates the crosstalk effect caused by the portion of the first acoustic wave.

However, Mizutori et al in the same field of endeavor teaches an AOM system (fig. 1), wherein an acoustic wave reduces or eliminates crosstalk effects caused by acoustic waves (page 2, left col, line 15-40, crosstalk, Eq.( l) shows that the two FWM lights are mutually cancelled out if θp,q,r – θu,v,w = π is satisfied, and the total power P becomes zero; The ratio of the cancelled waves to the total amount of FWM induced XT were, in our estimation, 53%, 48% and 56%, respectively).

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-channel AOM system of Morse by the AOM system of Mizutori to have the second acoustic wave reduces or eliminates the crosstalk effect caused by the portion of the first acoustic wave, for the purpose to cannel crosstalk noises (page 2, right col., line 1-8).

Regarding claim 16, Morse - Mizutori combination teaches that the multi-channel AOM system of claim 15, wherein:

 the first transducer includes electrical traces to which the first RF tone is applied to excite an acoustic column associated with the first acoustic wave (fig. 2, a 1st of 136, a 1st of 134 and a 1st of 246/254, as disclosed in Morse);
the second transducer includes electrical traces to which the second RF tone is applied to excite an acoustic column associated with the second acoustic wave (fig. 2, a 2nd of 136, a 2nd of 134 and a 2nd of 246/254, as disclosed in Morse), 
the portion of the first RF tone interacts with the second channel by having the portion of the first RF tone coupled to the electrical traces of the second transducer, and 
the portion of the first acoustic wave interacts with the second channel by having the acoustic columns associated with the first acoustic wave and the second acoustic wave overlap (col. 3, line 33-43, inter-channel acoustic crosstalk is a major source of data dependent variation in the modulated optical beam intensity, as disclosed in Morse).

Regarding claim 17, Morse - Mizutori combination teaches that the multi-channel AOM system of claim 15, further comprising a photodetector configured to measure the crosstalk effect of the portion of the first acoustic wave from an optical beam deflected from the second channel to the photodetector (fig. 1, 138; fig. 2, 238-ion trap, as disclosed in Morse).

Regarding claim 18, Morse - Mizutori combination teaches that the multi-channel AOM system of claim 17, wherein the second waveform generator is further configured to adjust, prior to the application of the second RF tone and based on the measurement, the second RF tone such that an amplitude of the second RF tone is smaller than and proportional to an amplitude of the first RF tone and a phase of the second RF tone is an inverse of a phase of the first RF tone (fig. 2, a 2nd of 136, a 2nd of 134 and a 2nd of 246/254, as disclosed in Morse; page 2, left col, line 15-40, crosstalk, equation (1); Eq.( l) shows that the two FWM lights are mutually cancelled out if θp,q,r – θu,v,w = π is satisfied, and the total power P becomes zero; The ratio of the cancelled waves to the total amount of FWM induced XT were, in our estimation, 53%, 48% and 56%, respectively, as disclosed in Mizutori). 

(Note: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).

Regarding claim 19, Morse - Mizutori combination teaches that the multi-channel AOM system of claim 17, wherein the second waveform generator is further configured to adjust, prior to the application of the second RF tone and based on the measurement, the second RF tone such that an amplitude of the second acoustic wave is smaller than and proportional to an amplitude of the first acoustic wave and a phase of the second acoustic wave is an inverse of a phase of the first acoustic wave (page 2, left col, line 15-40, crosstalk, equation (1); Eq.( l) shows that the two FWM lights are mutually cancelled out if θp,q,r – θu,v,w = π is satisfied, and the total power P becomes zero; The ratio of the cancelled waves to the total amount of FWM induced XT were, in our estimation, 53%, 48% and 56%, respectively, as disclosed in Mizutori). 

(Note: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).

Regarding claim 20, Morse - Mizutori combination teaches that the multi-channel AOM system of claim 17, further comprising: 
an optical source configured to emit an optical beam through the second channel (fig. 2, 131; a 2nd of 246/254, as disclosed in Morse); wherein: 
the photodetector is configured to measure a change in one or more optical characteristics of the optical beam in response to applying the first RF tone (fig. 2, 238, as disclosed in Morse); and 
the second waveform generator is configured to adjust the second RF tone to minimize the change in the one or more optical characteristics of the optical beam (fig. 2, a 2nd of 136, a 2nd of 134 and a 2nd of 246/254, as disclosed in Morse; page 2, left col, line 15-40, crosstalk, equation (1); Eq.( l) shows that the two FWM lights are mutually cancelled out if θp,q,r – θu,v,w = π is satisfied, and the total power P becomes zero; The ratio of the cancelled waves to the total amount of FWM induced XT were, in our estimation, 53%, 48% and 56%, respectively, as disclosed in Mizutori). 

(Note: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).

Regarding claim 21, Morse - Mizutori combination teaches that the multi-channel AOM system of claim 20, wherein the one or more optical characteristics include at least one of a phase, a frequency, or an amplitude of the optical beam (col. 5, line 57-67, each of which may be independently modulated in phase and amplitude, with a frequency shift on the first order diffracted beam…, as disclosed in Morse).

Regarding claim 22, Morse - Mizutori combination teaches that the multi-channel AOM system of claim 15, further comprising an ion trap having at least one trapped ion, the at least one trapped ion being configured to measure the crosstalk effect of the at least one of the portion of the first RF tone or the portion of the first acoustic wave from an optical beam deflected from the second channel to the at least one trapped ion (fig. 2, 238-ion trap, as disclosed in Morse).

Regarding claim 23, Morse - Mizutori combination teaches that the multi-channel AOM system of claim 15, further comprising: 
a third transducer disposed over the AOM crystal and associated with a third channel of the multi-channel AOM system, a third waveform generator configured to apply a third RF tone to activate the third transducer to generate a third acoustic wave in the third channel (fig. 2, a 3rd of 136, a 3rd of 134 and a 3rd of 246/254, as disclosed in Morse), 
wherein at least one of a portion of the third RF tone or a portion of the third acoustic wave interacts with the second channel to cause an additional crosstalk effect on the second channel (col. 3, line 33-43, inter-channel acoustic crosstalk is a major source of data dependent variation in the modulated optical beam intensity, as disclosed in Morse); and 
a fourth waveform generator configured to apply a fourth RF tone to generate a fourth acoustic wave in the second channel (fig. 2, a 4th of 136, a 4th of 134 and a 4th of 246/254, as disclosed in Morse), wherein the fourth acoustic wave reduces or eliminates the crosstalk effect caused by the portion of the third acoustic wave (page 2, left col, line 15-40, crosstalk, equation (1); Eq.( l) shows that the two FWM lights are mutually cancelled out if θp,q,r – θu,v,w = π is satisfied, and the total power P becomes zero; The ratio of the cancelled waves to the total amount of FWM induced XT were, in our estimation, 53%, 48% and 56%, respectively, as disclosed in Mizutori).

(Note: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).

Regarding claim 24, Morse - Mizutori combination teaches that the multi-channel AOM of claim 23, wherein: 
the third channel includes electrical traces to which the third RF tone is applied to excite an acoustic column associated with the third acoustic wave (fig. 2, a 3rd of 136, a 3rd of 134 and a 3rd of 246/254, as disclosed in Morse), 
the second channel includes electrical traces to which the second RF tone is applied to excite an acoustic column associated with the second acoustic wave (fig. 2, a 2nd of 136, a 2nd of 134 and a 2nd of 246/254, as disclosed in Morse), 
the portion of the third RF tone interacts with the second channel by having the portion of the third RF tone coupled to the electrical traces of the second channel, and the portion of the third acoustic wave interacts with the second channel by having the acoustic columns associated with the third acoustic wave and the second acoustic wave overlap (col. 3, line 33-43, inter-channel acoustic crosstalk is a major source of data dependent variation in the modulated optical beam intensity, as disclosed in Morse).

Regarding claim 25, Morse - Mizutori combination teaches that the multi-channel AOM system of claim 15, further comprising: 
a third transducer disposed over the AOM crystal and associated with a third channel of the multi-channel AOM system (fig. 2, a 3rd of 136, a 3rd of 134 and a 3rd of 246/254, as disclosed in Morse); and 
a third waveform generator configured to apply a third RF tone to activate the third transducer to generate an additional acoustic wave in the second channel (col. 3, line 33-43, inter-channel acoustic crosstalk is a major source of data dependent variation in the modulated optical beam intensity, as disclosed in Morse), wherein the additional acoustic wave is superimposed onto the second acoustic wave to control deflection of optical beams from the second channel (page 2, left col, line 15-40, crosstalk, equation (1); Eq.( l) shows that the two FWM lights are mutually cancelled out if θp,q,r – θu,v,w = π is satisfied, and the total power P becomes zero; The ratio of the cancelled waves to the total amount of FWM induced XT were, in our estimation, 53o/o, 48% and 56%, respectively, as disclosed in Mizutori). 

(Note: While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. Limitations following "configured to," "adapted for," "designed to," "can be," and "capable of," or are statements of intended use are not positive limitations and thus are not given patentable weight. See MPEP 2111.04 and 2114. Furthermore, it has been held that the recitation that an element is "configured to" perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138).

Regarding claim 26, Morse - Mizutori combination teaches that the multi-channel AOM system of claim 15, wherein the first channel is immediately adjacent to the second channel in the multi-channel AOM (fig. 2, 246/254—channels which are adjacent to or nearby to each other, as disclosed in Morse. -- it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950)).  

Regarding claim 27, Morse - Mizutori combination teaches that the multi-channel AOM system of claim 15, wherein the first channel is not immediately adjacent to the second channel in the multi-channel AOM (fig. 2, 246/254—channels which are adjacent to or nearby to each other, as disclosed in Morse. -- it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950)).  

Examiner’s Note
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims above. Although the particular citations are representative teachings and are applied to specific limitations within the claims, other passages, internally cited references, and figures may also apply. In preparing a response, it is respectfully requested that the Applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by the reference(s) or as disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872